Citation Nr: 0824526	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  02-12 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
prior to September 29, 1999, for degenerative disc disease 
with grade I spondylolisthesis of L5-S1.

2.  Entitlement to extraschedular consideration for the 
veteran's degenerative disc disease with grade I 
spondylolisthesis of L5-S1 prior to September 29, 1999.

3.  Entitlement to an effective date earlier than November 
15, 2002, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and from August 1991 to March 1992, with subsequent 
service in the National Guard.
        
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Historically, the Board denied entitlement to 
service connection for a low back disability in a December 
1998 decision.  The veteran appealed the Board's decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  In a 
September 1999 decision the Court vacated the Board's 
December 1998 decision.  In April 2000 the Board remanded the 
veteran's claim for additional development.  In July 2001 the 
RO granted service connection for the veteran's back 
disability.  The veteran appealed the rating assigned by that 
decision.  The veteran also subsequently perfected an appeal 
on an earlier effective date for TDIU.  These are the issues 
presently on appeal.

In July 2005 the matters at bar were decided by the Board.  
The veteran appealed, and in November 2007 the Court vacated 
the Board's decision.  The matter has been returned to the 
Board and is ready for appellate disposition consistent with 
the directives of the November 2007 Court decision.

The Board notes that in the July 2005 decision the Board 
referred a psychiatric condition, to include as secondary to 
the veteran's back disability, to the RO.  It does not appear 
that action has been taken on this issue.  This is again 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  Prior to September 29, 1999, the veteran's degenerative 
disc disease with grade I spondylolisthesis of L5-S1 was not 
manifested by vertebral fractures, ankylosis, a severe 
limitation of motion, incapacitating episodes requiring bed 
rest prescribed by a physician and treatment by a physician , 
neurological abnormalities, a severe lumbosacral strain, or 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less or ankylosis of the entire thoracolumbar 
spine.

2.  Prior to September 29, 1999 the veteran's degenerative 
disc disease with grade I spondylolisthesis of L5-S1 did not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.

3.  In a September 2003 decision, the RO increased the 
veteran's rating for his degenerative disc disease with grade 
I spondylolisthesis of L5-S1 to 60 percent, effective 
September 29, 1999.   

4.  It is not disputed that prior to September 29, 1999, the 
veteran did not have one service-connected disability ratable 
at 60 percent or more, nor did he have two or more service- 
connected disabilities with at least one service-connected 
disability ratable at 40 percent or more and the combined 
service-connected rating at least 70 percent or more.

5.  A communication received on October 2, 2000, is construed 
as an informal claim for entitlement to TDIU.

6.  On January 6, 2000, within one year prior to the 
veteran's October 2, 2000 claim, it was factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior 
to September 29, 1999 for the veteran's degenerative disc 
disease with grade I spondylolisthesis of L5-S1 are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002), Diagnostic Code 5293 
(between September 23, 2002 and September 26, 2003), General 
Rating Formula for Diseases and Injuries of the Spine and 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (2007).

2.  The state of the veteran's degenerative disc disease with 
grade I spondylolisthesis of L5-S1 prior to September 29, 
1999 does not warrant referring this case to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of an extra-schedular 
rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.321(b)(1), 
4.16(b).

3.  The criteria for an effective date prior to November 15, 
2002, for the award of TDIU  have been met.  38 U.S.C.A.  § 
5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 
3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Rating for Back prior to September 29, 1999

At the outset, the Board observes that the veteran expressed 
disagreement with the July 2001 decision originally granting 
him service connection for his degenerative disc disease with 
grade I spondylolisthesis of L5-S1.  As such, the veteran has 
appealed the initial evaluation assigned and the severity of 
his disability is to be considered during the entire period 
from the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  In reviewing the claim for a 
higher rating, the Board must consider which diagnostic code 
or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Prior to addressing the merits, a brief summary of the 
procedural history of this claim will be helpful.  The 
veteran was originally denied service connection for his back 
disability in a July 1996 rating decision.  He appealed this 
decision, and in December 1998 the Board upheld the denial.  
The veteran appealed, and in September 1999 the Court vacated 
the Board's 1998 decision.  In April 2000 the Board remanded 
the matter for additional development, and in July 2001 the 
RO granted service connection.  As mentioned above, the 
veteran appealed this July 2001 rating decision, which had 
assigned him a 20 percent rating effective from May 1996.  In 
a July 2002 rating decision this evaluation was increased to 
40 percent from January 2000.  In a September 2003 rating 
decision, the evaluation was increased to 60 percent and the 
RO backdated this 60 percent award to September 29, 1999.  At 
issue currently is whether the veteran is entitled to a 
rating in excess of 60 percent prior to September 29, 1999.  
The Board notes that the Court in its November 2007 decision 
emphasizes that the claim currently on appeal has been 
properly framed as a claim for a higher initial rating; it is 
not a claim for an earlier effective date.

Turning to the merits of the claim, the regulations pertinent 
to the veteran's claim have recently undergone two major 
revisions.  VA amended the criteria for rating diseases and 
injuries of the spine changed effective September 26, 2003. 
66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. 
Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243 (2005)).  VA also amended 
the criteria for rating intervertebral disc syndrome 
effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 
2002) (codified initially at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003) and currently at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).  

In accordance with the Court's November 2007 decision, all 
three versions of the rating criteria for rating diseases and 
injuries of the spine, (the regulations in effect prior to 
September 23, 2002, the regulations effective September 23, 
2002, and the regulations effective September 26, 2003) are 
to be applied in adjudicating this claim.  This order 
conflicts with VA guidelines as they apply to claims during 
the pendency of which, the regulations have changed.  VA's 
General Counsel (GC) held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran. In so doing, it may 
be necessary to apply both the old and new versions of the 
regulation. If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. 5110(g) (West 2002) can be no earlier than the 
effective date of that change. VA must apply the earlier 
version of the regulation for the period prior to the 
effective date of the change and may continue to apply it 
after the change, if favorable to the veteran. VAOPGCPREC 3-
2000.

Nevertheless, as explained in detail below, the evidence does 
not reveal that the veteran is entitled to a rating in excess 
of 20 percent prior to September 29, 1999, under any version 
of the rating schedule.  

The veteran's back disability has been consistently rated 
under the diagnostic code for intervertebral disc syndrome.  
Taking the earliest version (2002) of the rating schedule 
first, a 40 percent evaluation is warranted where there is 
severe intervertebral disc syndrome manifested by recurring 
attacks with intermittent relief.  This level of disability 
is not supported by the evidence.  While back pain was noted 
during the time period at issue, (in November 1998 and June 
1996 treatment notes for example), there is no objective 
medical documentation of severe and recurring attacks.  A 
June 1996 treatment note indicates the veteran was not even 
taking medication for his discomfort.  When examined by VA in 
October 1996, the veteran reported that the pain in his back 
waxed and waned, but had been persistent for the last 4 days 
and was better the day of the examination.  Examination 
revealed negative straight leg raises, with motor strength 
intact and with no sensory deficit in either leg.  X-rays 
were unremarkable.  Physical therapy was prescribed.  The 
next notation referencing the veteran's back is contained in 
a note from Dr. Pace who indicated that the veteran has pain 
in his knees, spine and lower back., and that he had retired 
from his job as a cement finisher.  The record contains no 
evidence that the veteran had any attacks between January 
1997 and the date of Dr. Pace's next letter in September 
1999.  This evidence more closely approximates the 
description of moderate recurring attacks, which warrant a 20 
percent rating, under the DC in effect at the time.  Severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief has not been demonstrated and an 
increased rating is not warranted under this code.

The Board has also considered the application of 2003 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 40 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays taken in October 
1996 and March 1998 revealed no fractures.  A July 1996 
report from Brantley B. Pace, M.D., specifically found the 
veteran has no fractures.  Diagnostic Code 5286 does not 
apply to the veteran's claim because there is no evidence of 
ankylosis of the entire spine.  The only mention of the 
veteran's range of motion from this time period is found in 
November 1998 and a September 1991 treatment notes.  The 
November 1998 note indicates a limitation of motion due to 
fear of pain, but no actual measurements were provided.  The 
September 1991 note indicates a limitation of motion due to 
pain, again without providing any specific measurements.  
Ankylosis was not found in either treatment record.  
Accordingly, DC 5286 cannot provide the basis for an 
increased rating.  Diagnostic codes 5287 and 5288 do not 
apply because they pertain to portions of the spine not 
currently on appeal.  Diagnostic Code 5289 does not apply 
because, again, there is no evidence of ankylosis of the 
lumbar spine.  Diagnostic Codes 5290-5291 pertain to portions 
of the spine not currently on appeal.  Diagnostic Code 5292 
provides a 40 percent evaluation where there is a severe 
limitation of motion of the lumbar spine.  Again, however, 
while a limitation of motion is noted in the November 1998 
and September 1991 records, specific measurements are not 
provided and there is no indication that the limitation was 
severe.  Diagnostic Code 5294, referring to sacroiliac injury 
or weakness is not raised by the medical evidence.  DC 5295 
allows for a 40 percent rating where there is a "severe" 
lumbosacral strain, however, given evidence cited above, the 
Board finds there is no support for such a finding.  For all 
of these reasons, the veteran is not entitled to a rating in 
excess of 20 percent under the earliest version of the rating 
schedule.

As noted above, the rating schedule pertaining to the back 
underwent its first revision in September 2002.  However, the 
only diagnostic code changed by this revision was DC 5293.  
Diagnostic Code 5293 was amended to require evidence of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  Note 1 to the regulation defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence of any incapacitating episodes as 
defined by VA in the medical record prior to September 1999.  
DC 5293 additionally allows for  separate neurological 
ratings, but there is insufficient evidence here of any 
neurological abnormalities associated with the veteran's back 
disability.  In a November 1998 treatment note, deep tendon 
reflexes were symmetrical, sensory function was intact, 
straight leg testing was negative.  In an October 1996 
treatment note, while the veteran complained of radiating 
pain and numbness, straight leg testing was negative, sensory 
deficits were not found, and no neurological abnormalities 
were noted.  The September 1991 record contains an impression 
of radiculopathy, but this is insufficient for VA rating 
purposes.  Accordingly, the preponderance of the evidence is 
against a separate neurological rating based on the veteran's 
intervertebral disc syndrome.  For all of these reasons, a 
rating in excess of 20 percent is not warranted under this 
version of the rating schedule.

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  DC 5237.  As discussed above, there are 
no range of motion measurements documented in the medical 
evidence prior to September 1999, and there are also no 
findings of ankylosis in the record.  The current version of 
the rating schedule also allows a rating of 40 percent where 
there is intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  Again, as discussed 
above, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician.  Additionally, the current 
regulations allow for separate neurological evaluations, but 
again, the evidence does not support this.

For all of these reasons, a rating in excess of 20 percent is 
not warranted under any version of the rating criteria.  In 
reaching this conclusions, the Board has considered all 
applicable statutory and regulatory provisions, to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is 
essentially manifested by pain.  While the veteran's 
complaints of pain are documented within the medical record 
prior to September 1999, there is no objective medical 
evidence of the amount by which the veteran's motion was 
limited due to his pain, and the Board finds the 20 percent 
assigned adequately compensates him for the functional loss, 
pain, and weakness resulting from his back disorder.

For all of the above reasons, the veteran's claim for a 
rating in excess of 20 percent prior to September 29, 1999 is  
denied.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular evaluation is warranted for the veteran's 
degenerative disc disease with grade I spondylolisthesis of 
L5-S1.  Extraschedular consideration is undertaken where 
there is evidence of unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to the service-connected 
disorder, that takes the case outside the norm.  38 C.F.R. § 
3.321(b)(1) (2007).  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

The Board has been directed by the Court in its November 2007 
decision to consider the positive evidence of a marked 
interference with employment.  The Board does concede there 
is evidence supporting interference with employment prior to 
September 29, 1999; one question to be addressed is whether 
the interference is marked.  In a November 1998 VA treatment 
note the veteran reported he had not been able to work for 3 
weeks due to back pain.  A January 1997 treatment note from 
Dr. Pace essentially indicates the veteran had to retire from 
a good job due to his back and that he had not worked in 
months.  A July 1996 report of Dr. Pace also states the 
veteran could not engage in gainful employment due to his 
back.  The record also contains the veteran's 1996 hearing 
testimony and lay statements in support of the interference 
caused by his back disability during this time.  Moreover, 
very recently the veteran's attorney submitted a report dated 
from May 2008 prepared by Elaine M. Tripi, Ph.D., CRC, in 
which she states the veteran would not have been able to work 
between 1996 and 1999 due to his back disability.  

Despite this, extraschedular consideration is not warranted.  
As recently held by the Court in Thun v. Peake, No. 05-2066 
(U.S. Vet. App. April 23, 2008), the threshold factor for 
extraschedular consideration is a finding on part of the 
Regional Office (RO) or the Board that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  

Here, the threshold factor for extraschedular consideration 
has not been met.  All three versions of the rating schedule 
have been applied to the veteran's claim in an effort to 
afford him the most favorable possible outcome, and the Board 
cannot find that any version of the rating schedule is 
impractical in addressing the symptoms of the veteran's back 
disability.  These rating schedules contemplate limitation of 
motion, neurological symptoms, and incapacitating episodes, 
which appear to constitute the veteran's primary complaints 
regarding his back during this time, in addition to vertebral 
fractures, ankylosis, and other symptomatology.   He simply 
does not meet the criteria for a higher rating under the 
rating schedules.  The Board finds the veteran's disability 
picture prior to September 29, 1999 is adequately 
contemplated by three different rating schedules, the 
assigned evaluation is adequate, and no referral for 
extraschedular consideration is required.   

Moreover, a marked interference with employment is just one 
factor in determining the appropriateness of an 
extraschedular rating.  There is no documentation of any 
period of hospitalization prior to September 1999 for the 
veteran's back.  In addition, at least some portion of the 
evidence cited above, including the veteran's hearing 
testimony, the lay statements, and the November 1998 
treatment note, does not constitute objective medical 
evidence on the issue.  Lay persons, untrained in the field 
of medicine, are not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

As noted above, Dr. Pace indicated that the veteran was 
unable to work in 1997 as a result of his disability.  Also, 
the veteran's Social Security Administration Report indicates 
that prior to June 1, 1999 the veteran worked pouring 
concrete and finishing it for 8 to 10 hours a day for 5 to 6 
days a week.  While, as pointed out by the Court, this report 
does indicate that beginning in June 1999, through December 
2002, his back disability caused interference in his work, at 
issue here is the time period prior to September 29, 1999.  
The Board does not find that the isolated four months between 
June 1999 and September 1999 in which his back disability 
began to interfere with his work constitutes a "marked" 
interference with employment.  Indeed, the veteran apparently 
reported that he completely stopped working in December 2002 
due to his disabilities.  In reviewing this document, it 
shows that the veteran was taking medicine for problems other 
than his back.  These include heart problems and [high] blood 
pressure.  This raises the question of whether his inability 
to work was due solely to his back disability.  

For all of the above reasons, the Board does not find that 
the state of the veteran's degenerative disc disease with 
grade I spondylolisthesis prior to September 29, 1999, 
warrants referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.

Earlier Effective Date for TDIU

The veteran seeks various earlier effective dates for his 
receipt of TDIU benefits.  In the recent proceedings before 
the Court the veteran contended he was entitled to TDIU from 
September 29, 1999, or in the alternative, October 2000.  In 
correspondence of May 2008 he contends he is entitled to an 
effective date of 1996.
A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2006); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In this case, the Board does find the veteran is entitled to 
an earlier effective date for his TDIU benefits.  At the 
outset, the Board notes that the earliest possible date 
assignable is September 29, 1999, because, as emphasized by 
the Court in its November 2007 decision, this is the date on 
which the veteran first met the schedular requirement of 
having one disability ratable at 60 percent or more and was 
thus first eligible for those benefits.  See also, Norris v. 
West, 12 Vet. App. 413 (1999).  It is not disputed that prior 
to September 29, 1999, the veteran did not have one service-
connected disability ratable at 60 percent or more, nor did 
he have two or more service- connected disabilities with at 
least one service-connected disability ratable at 40 percent 
or more and the combined service-connected rating at least 70 
percent or more.

Upon review of the record subsequent to September 29, 1999, 
the Board finds that the first available communication 
mentioning TDIU benefits was received by VA on October 2, 
2000.  In this regard, the Board notes that any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2005).  In that document the veteran clearly 
seeks entitlement to TDIU based on his back disability and 
provides argument in this regard.  

Accordingly, the October 2000 statement is found to be an 
informal claim under 38 C.F.R. § 3.155.  As such, the date of 
claim here is October 2, 2000.  Thus, under 38 C.F.R. § 
3.400(0)(2), it is necessary to determine whether, sometime 
between October 2, 1999, and October 2, 2000, the veteran's 
inability to follow a substantially gainful occupation became 
factually ascertainable.  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):  It is clear that the claimant need not 
be a total 'basket case' before the courts find that there is 
an inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

After a review of the documents dated between October 2, 
1999, and October 2, 2000, the Board finds the veteran's 
unemployability was factually ascertainable as of January 6, 
2000.  A report of this date prepared by Stuart I. Phillips, 
concluded that the veteran's back symptomatology at that time 
prevented him from working in occupations involving heavy, 
moderate, or light activity.  An affidavit of the veteran 
from June 2003 reveals that the veteran has only a tenth 
grade education, and no training or skills in any trade other 
than cement finishing, which requires manual labor.  His 
reported income in 2000 was $1,767 while the poverty 
threshold for that year was $8,959 for an individual under 
the age of 65 years.  The May 2008 report prepared by Dr. 
Tripi, based upon a review of the entire record at the time 
as well as a professional assessment of the veteran's 
employability, concludes he would not have been able to 
maintain substantially gainful employment at that time in 
sedentary or light work.  Based on all of this, the Board 
finds that it was factually ascertainable that the veteran 
was unemployable as of January 6, 2000, and for this reason, 
TDIU benefits are granted from this date.  

Of note, the Board considered the September 29, 1999 report 
of Dr. Pace in this regard, as this report specifically 
states that the veteran's back disability precluded him from 
maintaining any type of gainful employment.  However, because 
it predates the October 2, 2000 informal claim by more than 
one year, the effective date would be the date of claim, 
October 2, 2000.  This does not help in establishing an 
effective date earlier than the January 6, 2000 date found 
above.  The Board also considered whether the September 29, 
1999 report could be used as an informal claim in and of 
itself.  Under 38 C.F.R. § 3.157, a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  However, this report was not received by VA until 
March 2, 2000.  As such, even if construed as an informal 
claim in addition to the date on which it was factually 
ascertainable that the veteran was unemployable, this does 
not establish an effective date for TDIU earlier than the 
January 6, 2000 date found above.  Similarly, the report 
prepared by Dr. Tripi which states the veteran was 
unemployable starting in May 1996 cannot be used as an 
informal claim because the report was not received by VA 
until May 2008.

Accordingly, the Board finds January 6, 2000 to be the 
earliest possible effective date for the establishment of 
TDIU.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
September 2002 provided the veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  While the notices provided do not include any 
information concerning the evaluation or the effective date 
that could be assigned should the veteran's increased rating 
claim be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial, the 
veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand 
for further notification.  

With regard to the earlier effective date claim, the Board 
acknowledges that the veteran was not provided with section 
5103(a) notice concerning the effective date of a grant of 
service connection for a back disability.  However, as this 
decision grants the benefit sought the Board finds no 
prejudice is possible, and further finds that any error in 
not providing a single notice covering all content 
requirements was, at most, harmless.  The veteran was  
provided with content-complying notice concerning the 
effective date issue and given adequate opportunity to 
provide evidence and argument by the statements of the case.  
Furthermore, the purpose of § 5103(a) notice has been met 
when a claim is granted and effective date are assigned, 
because the claim has been substantiated.  As the veteran's 
claim for TDIU was more than substantiated, the purpose of 38 
U.S.C.A. § 5103(a) notice had been served.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He had a 
personal hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

An initial increased disability rating in excess of 20 
percent prior to September 29, 1999 for the veteran's 
degenerative disc disease with grade I spondylolisthesis of 
L5-S1  is denied. 

The state of the veteran's degenerative disc disease with 
grade I spondylolisthesis prior to September 29, 1999 does 
not warrant referral to the Under Secretary for Benefits or 
the Director of Compensation and Pension Service for 
consideration of the assignment of an extraschedular rating.

An effective date of January 6, 2000 for the award of TDIU is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


